Gilbert, J.
On an interlocutory hearing of an equitable petit-ion to enjoin the cutting of timber to which the plaintiffs claimed title, the order of the court provided that the temporary restraining order previously granted be dissolved on condition that the defendant make and execute a bond conditioned to pay the plaintiff whatever sum he might eventually recover against' defendant, and on failure to make such bond that the interlocutory injunction prayed for be granted.
(а) A proper construction of such order is that the interlocutory injunction be granted unless the defendant give the bond specified.
(б) As the court decided that the plaintiff was entitled to an injunction because the damages would be irreparable, it was error to grant it upon condition of the failure of the defendant to give the bond required. Stewart v. Davis-Sears Lumber Co., 132 Ga. 205 (63 S. E. 817), and authorities cited.

■Judgment reversed.


All the Justices eoneur, except Fish, O. J., absent because of richness.